DOE, J.
The complaint unquestionably states a valid cause of action, provided the disallowed items were properly chargeable to the county. Paragraph 14, section 15, chapter 74, Laws of 1907, provides: “The court reporter shall be allowed his actual traveling expenses in attending the district court away from his official residence, his account for which, when approved by the presiding judge shall be allowed and paid as other claims against the county wherein said court is held.” And the only question raised by this appeal is whether appellant’s board and lodging at the place where the court was held are a proper charge under this provision of the statute.
Our attention has not been called to any case in which the expressions “actual traveling expenses” or “traveling expenses” have been defined. The statutory provision above quoted is substantially the same as that contained in paragraph 1488, chapter 19, of the Revised Statutes of 1901, which provides that he shall receive “his actual traveling expenses in attending any district court.” Ever since the enactment of the 1901 provision, we are advised that it has been the uniform practice of district attorneys and boards of supervisors throughout the territory to construe the words “actual traveling expenses” as including the board and lodging of the reporter during his attendance upon terms of court away from his home. In the absence of judicial construction of this or any similar statutory provision, the long-continued practical construction given to it by these officers is entitled to great, if not controlling, weight. Avery v. Pima County, 7 Ariz. 26, 60 Pac. 702; Copper Queen etc. Min. Co. v. Territorial Board, 9 Ariz. 383, 84 Pac. 511; United States v. Johnston, 124 U. S. 236, 8 Sup. Ct. 446, 31 L. Ed. 389; United States v. Finnell, 185 U. S. 236, 22 Sup. Ct. 633, 46 L. Ed. *169890. Presumptively the legislature which enacted the statute of 1907 was aware of the construction theretofore uniformly given the statute of 1901, and was satisfied therewith, or it would have changed it in the enactment of 1907, and the use by it of the words “actual traveling expenses” may fairly be deemed an adoption of such construction. Copper Queen etc. Min. Co. v. Territory, 9 Ariz. 383, 84 Pac. 511; United States v. Finnell, supra. We think the demurrer should have been overruled, and judgment rendered for the amount prayed upon the stipulated facts.
The judgment of the district court is reversed, and judgment entered in this court in favor of the appellant, E. B. Yan Yeen, and against the appellee, the county of Graham, for the sum of $101.75, and for the costs of appellant both in this court and the court below.
CAMPBELL and LEWIS, JJ., concur, KENT, C. J., concurs in the result. DOAN, J., dissents.